Case: 3:19-cv-00306-wmc Document #: 29-11 Filed: 03/13/20 Page 1 of 1

The above attached file is my response to this claim.

Thank you,

Larry E. Beer

Virus-free. www.avast.com

 

+ Beer - Appraisal Response - LA56442.doc
77K

Larry Beer <beerls@tds.net> Tue, Apr 10, 2018 at 12:05 PM
To: David Miller <david@millerpublicadjusters.com>

Dave,

Travelers sent me this response to our appraisal request. They said that they cc it on to you but
| didn’t see it in the list so | am sending it on to you. If you would please don't allow the settlement
to use the recoverable depreciation as | don’t trust them because of the troubles | have already
had. Please keep me up to date with transactions and responses. They are already forgetting
important facts giving me more of a taste of distrust.

Thank you,

Larry Beer

[Quoted text hidden)

» Beer - Appraisal Response - LA56442.doc
77K

David Miller <david@millerpublicadjusters.com> Tue, Apr 10, 2018 at 11:30 PM
To: Larry Beer <beerls@tds.net>

Larry,

| did get the letter. They are trying to limit the scope of appraisal which they can't do. I'm going to contact their appraiser
and make sure he's on the same page with me that they can't do that. I'll let you know once | touch base with him.

David Miller

Liconsed Public Adjuste:

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022
518 S Westland Dr. | Appleton, WI 54914

300 N LaSalle St. Ste. 4925 | Chicaga. IL 60654

 
